PER CURIAM.
The final judgment entered in favor of the defendant, American Motorists Insurance Company, after a non-jury trial is affirmed. In our view, the evidence was sufficient for the trial judge to conclude, as he did, that cracks in appellants’ forty-five year old home were due to natural settlement rather than vibrations from nearby construction and were therefore not covered under the policy. Abelson v. Bosem, 336 So.2d 482 (Fla. 3d DCA 1976); Duncanson v. Service First, Inc., 157 So.2d 696 (Fla. 3d DCA 1963). See Underwriter’s National Assur. Co. v. Harrison, 338 So.2d 58 (Fla. 3d DCA 1976).
Accordingly, the trial court properly denied attorney’s fees to appellants since no final judgment on the merits was rendered in their favor. American Home Assur. Co. v. Keller Industries, Inc., 347 So.2d 767 (Fla. 3d DCA 1977), cert. denied, 360 So.2d 1249 (Fla.1978), cert. dism., 367 So.2d 1124 (Fla.1979); Hart v. Bankers Fire and Casualty Ins. Co., 320 So.2d 485 (Fla. 4th DCA 1975); Dawson v. Blue Cross Association, 293 So.2d 90 (Fla. 1st DCA 1974); Section 627.428(1), Florida Statutes (1979).
Affirmed.